Citation Nr: 0805838	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disease (GERD), 
status-post gallbladder removal and irritable bowel syndrome 
(IBS).

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 to May 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The Board notes that the veteran's claims file 
was subsequently transferred to the Roanoke, Virginia RO.

The veteran requested a VA Central Office hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held before the undersigned 
Veterans Law Judge (VLJ) in January 2008.  The veteran 
testified at the hearing, and the hearing transcript is of 
record.

The Board notes that the veteran testified in January 2008 
that she underwent foot surgery in 2005.  The veteran 
indicated that she sought a temporary total disability rating 
as a result of this surgical procedure and subsequent 
convalescence.  The veteran also raised a claim in her notice 
of disagreement regarding entitlement to a clothing allowance 
to help defray the cost of specialty shoes.  The Board refers 
these issues to the RO for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

Increased Rating for Digestive Disabilities

In this case, the veteran contends that the RO should have 
increased her service-connected disability rating for hiatal 
hernia with GERD, status-post gallbladder removal and IBS.  
In particular, the veteran reports that her digestive 
disorders continue to worsen, and that this decline warrants 
a higher rating.  In the alternative, the veteran requested 
that her digestive disorders be rated separately.  

According to 38 C.F.R. § 4.114, ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

The veteran was originally granted service connection for 
GERD in a rating decision dated September 1997.  The RO 
evaluated the veteran's GERD under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 as a non-compensable disability, 
effective May 20, 1997.  

The veteran submitted a statement to VA dated May 2001 in 
which she sought to reopen this claim based worsening 
symptoms.  The RO rephrased the issue on appeal at that time 
as hiatal hernia with GERD, status-post gallbladder removal 
and IBS, examined the veteran's digestive disorders under 
Diagnostic Codes 7318, 7319, and 7346, and issued the rating 
decision currently on appeal in May 2002.  The RO increased 
the veteran's disability rating to 10 percent, effective May 
31, 2001.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629  (1992).  
Here, the RO properly examined the applicability of different 
diagnostic codes given the fact that the veteran's digestive 
disabilities were characterized by numerous symptoms and 
diagnoses. 

During the pendency of this appeal, the RO again increased 
the veteran's disability rating for hiatal hernia with GERD, 
status-post gallbladder removal and IBS based the results of 
a contract VA Compensation and Pension (C&P) Examination in 
August 2004.  The RO evaluated the veteran's digestive 
disabilities under Diagnostic Codes 7319-7346 as 30 percent 
disabling in a rating decision dated December 2004, effective 
May 31, 2001.

The veteran testified before the undersigned VLJ at a VA 
Central Office hearing held in January 2008.  The veteran 
testified at that time that she experienced "real bad acid 
reflux" which required her to take medication daily.  The 
veteran indicated that constipation was one of the effects of 
the medication.  Consequently, the veteran had to remain in 
close proximity to the restroom, but this proved difficult 
since she was a teacher.  The veteran testified that she had 
to go to the restroom multiple times per day on some 
occasions, and that she would have to get someone to "cover 
her classes" during that time.

As a result of her digestive disorders as well as her 
bilateral foot disability discussed below, the veteran stated 
that she was forced to reduce the number of hours she was 
able to work each day.  Notably, the veteran testified that 
she now only worked on a part-time basis.  The veteran 
indicated that she was instructed by a dietician to eat a 
bland diet, eliminating seasoning, tomatoes, dairy, beef, 
pork, orange juice, green vegetables, and other acidic foods.  
The veteran also reported unplanned weight loss of 17 pounds 
in one month because of the bland diet.  The veteran stated 
that she was nauseated and borderline anemic, but she denied 
vomiting.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  

The Board observes that the veteran in this instance has not 
been given a VA medical examination since August 2004.  In 
light of the veteran's testimony that she has borderline 
anemia and that she has lost weight, the veteran should be 
provided a new VA examination to assess the severity of her 
digestive disabilities. 

Increased Rating for Bilateral Plantar Fasciitis 

The veteran likewise contends that the RO should have 
increased her service-connected disability rating for 
bilateral plantar fasciitis.  In particular, the veteran 
reports that her foot problems continue to worsen despite 
recent surgery, and that this decline warrants a higher 
rating.

The veteran was originally granted service connection for 
bilateral plantar fasciitis in a rating decision dated May 
2002.  The RO evaluated the veteran's bilateral plantar 
fasciitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5276 
as a non-compensable disability, effective May 20, 1997.  

During the pendency of this appeal, the RO increased the 
veteran's disability rating for bilateral plantar fasciitis 
based the results of a contract VA Compensation and Pension 
(C&P) Examination in August 2004.  The examiner diagnosed the 
veteran as having bilateral plantar fasciitis as well as 
bilateral claw feet.  The RO evaluated the veteran's 
bilateral plantar fasciitis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5279 as 10 percent disabling in a 
rating decision dated December 2004, effective May 31, 2001.

The veteran testified about her bilateral foot disability 
before the undersigned VLJ in January 2008.  Specifically, 
the veteran stated that she was employed as a teacher and had 
difficulty standing for more than 20 minutes.  The veteran 
also testified that she had to take three pairs of shoes to 
work and change her footwear throughout the day due to 
swelling in her feet.  The veteran also stated that she was 
unable to do "big" grocery shopping, do household chores 
for an extended period, or play with her children.  Instead, 
the veteran testified that she bought one bag of groceries or 
cleaned one room at a time.

The veteran also indicated that she had foot surgery in 2005 
and that she spent six weeks recuperating pursuant to 
doctor's orders.  The veteran testified that the surgery was 
unsuccessful, and that she experienced increased bilateral 
foot pain.  The veteran noted that her left foot was worse 
than the right because she "leans more on the left."  
Additional courses of treatment including cortisone shots, 
night splints, and insoles were also ineffective.  The 
veteran further stated that she now only worked part-time as 
a result of her service-connected disabilities.   

The Board notes that the veteran submitted additional 
evidence with a waiver following the hearing.  A treatment 
note from McDonald Army Community Hospital dated May 2007 
revealed that the veteran sought care for long-standing 
bilateral heel pain.  The examiner noted that the veteran's 
past medical history was significant for a fasciotomy of the 
right foot.  Upon physical examination, the veteran indicated 
that her heel pain was exacerbated by walking and standing, 
and that her symptoms were relieved by changing position or 
changing footwear.  No evidence of bilateral swelling or 
abnormal heat was noted at that time, but the examiner noted 
the presence of tenderness to palpitation of the anteromedial 
tubercle and plantar aspect of the heel on the right foot.  
The examiner diagnosed the veteran as having plantar 
fasciitis and referred her for custom orthotics bilaterally.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  See Green, supra.  The Court has held that when 
a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olson, supra.  

The Board observes that the veteran in this instance has not 
been given a VA medical examination since August 2004.  Thus, 
the veteran should be provided a VA examination to assess the 
severity of her bilateral foot disability. 
    
Based on the veteran's testimony and the medical record 
submitted after the hearing, it appears that there are 
additional medical records pertaining to the claims that have 
not yet been obtained.  Thus, the veteran is asked to 
identify all VA and non-VA medical records reflecting 
treatment and assessment of her service-connected 
disabilities since June 2001.  In that regard, it is noted 
that the veteran testified in January 2008 that she receives 
medical care at Fort Eustis, Virginia.  These records must be 
obtained and associated with the claims file.

The Board observes that, in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification.  The Board also 
notes that the veteran was not provided with information, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), about the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The RO should provide the veteran with such 
notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

The RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disabilities on appeal.

2.  The RO should contact the veteran and 
ask her to identify all sources of VA and 
non-VA treatment for her service-connected 
disabilities since June 2001.  The RO 
should also attempt to obtain any and all 
medical treatment records pertaining to 
the veteran which are located at Fort 
Eustis, Virginia.  All efforts to obtain 
these records should be fully documented, 
and the appropriate medical facilities 
should provide a response if all of the 
records have already been provided.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination 
or examinations.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
severity of the veteran's digestive 
disorders, and include a discussion as to 
whether the veteran experiences symptoms 
of pain, vomiting, material weight loss 
and hematemesis or melena with anemia; or 
other symptom combinations productive of 
impairment of health.  The severity of the 
health impairment experienced by the 
veteran should be fully assessed and 
descriptive terms such as mild, moderate 
and severe may be used.  If any symptoms 
found are not related to the service-
connected disability the examiner should 
so state.  If the examiner is unable to 
disassociate nonservice-connected symptoms 
from service-connected symptoms, the 
examiner should so state.  The examiner 
should specifically state whether the 
veteran has any symptoms resulting from 
the gallbladder removal and what they are 
and how their effect on the veteran's 
functional impairment.  The examiner must 
provide a complete rationale for any 
stated opinion.

The examiner is also asked to assess the 
severity of the veteran's bilateral 
plantar fasciitis.  The examiner is asked 
to express an opinion as to whether the 
veteran's bilateral plantar fasciitis 
involves marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthotic 
shoes or appliances; or whether the 
bilateral plantar fasciitis demonstrates 
objective evidence of marked deformity 
(pronation, abduction, etc.) pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities. 

The examiner is also asked to express an 
opinion as to whether the veteran's 
bilateral claw feet are part of the 
service-connected disability and, if not, 
whether they are proximately due to or 
aggravated by the service-connected 
disability.  If the response to any of the 
above questions is in the affirmative, the 
examiner should state whether there is 
marked contraction of the plantar fascia 
with dropped forefoot, all toes hammer 
toes, painful callosities, marked varus 
deformity; or whether the bilateral claw 
feet shows all toes tending to 
dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar 
fascia, and marked tenderness under 
metatarsal heads or dorsiflexion of the 
great toes, some limitation of 
dorsiflexion at the ankles, definite 
tenderness under the metatarsal heads.  
The examiner must provide a complete 
rationale for any stated opinion. 

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

